Citation Nr: 0804912	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-43 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2004 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDING OF FACT

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004 and January 2005 that 
fully addressed all four notice elements and the former of 
which was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
appellant was afforded two VA medical examinations in June 
2005.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Applicable Law

The veteran seeks service connection for bilateral hearing 
loss, essentially claiming that his hearing loss developed 
due to service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim

The veteran is currently diagnosed with bilateral hearing 
loss, as indicated in his June 2005 VA examinations.  He 
essentially contends that it developed due to a grenade 
explosion during combat or his exposure to noises while in 
the infantry, as indicated in his November 2004 VA Form 9 and 
June 24, 2005 VA examination.  

The veteran's service medical records indicate that he had 
normal hearing, in July 1944 and January 1946.  The service 
medical records do not indicate any complaints of or 
treatment for hearing loss.

A VA examination was provided to the veteran in February 
1973, and his examiner found him to have clear ear canals and 
intact membranes.  No hearing loss was noted.  Another VA 
examination was provided in March 1978. No abnormal findings 
were made in regards to his ears and no hearing loss was 
noted.   The first complaint of record regarding hearing loss 
following service was in December 2003, more than fifty-five 
years after service.  

A January 2004 VA outpatient treatment record referenced a 
complaint of progressive hearing loss, which was more 
pronounced in the right ear.  The veteran reported a history 
of right ear noise trauma as a result of a grenade explosion 
during service.  The veteran's right ear was found to have 
moderately severe to profound mixed hearing loss from 250 Hz 
to 8000 Hz and mildly reduced speech recognition ability.  
Also found was normal compliance of the tympanic membrane 
with normal middle ear pressure.  Ipsilateral and 
contralateral acoustic reflexes were absent.  His left ear 
was found to have hearing within normal limits from 250 Hz to 
500 Hz and mild to severe sensorineural hearing loss from 
1000 Hz to 8000 Hz.  Speech recognition ability was mildly 
reduced.  Normal compliance of the tympanic membrane with 
normal middle ear pressure was also found.  Ipsilateral 
acoustic reflexes were present, but contralateral reflexes 
were absent.  VA outpatient treatment records also indicate 
that he was treated for hearing loss, including being 
provided with hearing aids and instruction on their use.  

A VA examination was provided to the veteran on June 9, 2005 
and included a review of the claims file.  The veteran 
complained of bilateral hearing loss, which he claimed was 
secondary to a mine explosion in service.  No abnormalities 
or problems were noted upon examination of his auricle, 
external canal, tympanic membrane, tympanum, or mastoids.  No 
active ear diseases or infections were present.  The examiner 
reviewed the January 2004 VA audiogram and found moderately 
to severe to profound mixed hearing loss with slightly 
reduced speech recognition.  The left ear had normal hearing 
from 250 Hz to 500 Hz, with mild to severe sensorineural 
hearing loss from 1000 Hz to 8000 Hz and slightly reduced 
speech recognition ability.  The examiner noted that hearing 
loss like the veteran's is very common at his age and that 
his hearing loss was not due to his active duty.

Another VA examination was provided to the veteran on June 
23, 2005 and included a review of the claims file.  The 
examiner noted no audiological evaluation was provided during 
service and noted the findings of the January 2004 VA 
audiological consult.  The veteran contended that he was 
exposed to noise in the infantry.  He also reported 
occupational noise exposure as a machine mechanic.  No 
tinnitus was reported.  Audiological test results indicated 
his right ear to have moderately severe to severe 
sensorineural hearing loss from 500 Hz to 4000 Hz, as well as 
normal compliance of the tympanic membrane with normal middle 
ear pressure.  Ipsilateral and contralateral acoustic 
reflexes were absent.  The left ear was found to have 
borderline normal hearing at 500 Hz with mild to severe 
sensorineural hearing loss from 1000 Hz to 4000 Hz.  
Moderately reduced speech recognition ability was also found.  
There was normal compliance of the tympanic membrane with 
normal middle ear pressure.  Ipsilateral acoustic reflexes 
were present and contralateral reflexes were absent.  The 
examiner noted that language difficulties make the combined 
use of pure tone average and speech discrimination 
inappropriate.  

The first medical record of the veteran's hearing loss was 
his January 2004 VA outpatient treatment record, which found 
hearing loss, but provided no opinion as to its etiology.  
The June 9, 2005 VA examiner found the veteran to have 
bilateral hearing loss and opined that it was not caused by 
his service.  A different VA examiner performed another 
audiological examination on June 23, 2005 and also determined 
the veteran has hearing loss, but made no opinion as to 
whether the hearing loss was related to service.  

Although the veteran clearly has hearing loss, no medical 
opinions are in the evidence of record to support his claim 
that it was caused by any inservice activities.  Furthermore, 
the June 9 2005 VA medical examiner noted that the veteran's 
hearing loss was typical of age related hearing loss and 
opined that it was not the result of service.  

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, although he was advised of the 
necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA, 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claim, are his 
statements that he had decreased hearing acuity due to 
service.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the veteran's hearing loss can be attributed to his in-
service experiences is a medical question, requiring a 
medical expert.  The Board does not dispute the veteran's 
belief that his hearing loss is connected to his time in 
service; however, the veteran's opinion cannot be used as the 
competent medical evidence necessary to support his claim.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral hearing loss is denied. 

ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


